DETAILED ACTION
1.	This action is responsive to the communications filed on 03/28/2022.
2.	Claims 1-20 are pending in this application.
3.	Claims 1, 12, 20, have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Letca et al. (US 2012/0023487) in view of Higgins et al. (US 2020/0382529) and Lawbaugh (US 2012/0265824).
Regarding claim 1, Letca disclosed:
A method, comprising: 
2downloading, by a web browser executed by a client device, webpage data for a 3webpage (Paragraph 31, enabling client side web application monitoring. Instrumentation code (e.g., one or more scripts) are added to a web application page (i.e., webpage data). The code is configured to collect and calculate web application performance/availability metrics when a web application page is rendered (i.e., downloaded) at the client);  
4inserting, by the client device, instrumentation into the webpage data to collect 5event metrics for events associated with the webpage (Paragraph 31, instrumentation code added to the web application page to collect metrics and data such as web application page performance/availability (i.e., event metrics). Paragraph 43, the client includes application instrumentation module and thus instrumenting of web applications is performed in the client);  
6selecting, by the client device and based on a user-defined policy, a set of event 7metrics from among the collected event metrics to be shared with a proxy service (Paragraph 59, a user (e.g., an operations manager or system administrator) interacts with a user interface to input a monitoring policy (i.e., user defined policy) for intercepted web applications. The user designates particular instrumentation code to be applied to particular web applications (functions or files) in any manner, including based on file extension type such as Microsoft.RTM or Silverlight.TM. Paragraph, 60, the instrumented client application code is provided to the client. Paragraph 65, a developer generates custom user control that detects particular types of client application code pages into which the developer wants to insert instrumentation code, such as particular file types, file extensions, and/or attributes. Therefore, only collecting metrics on certain file types. Paragraph 84, information that may be captured include web application render time and/or duration, loading time, errors, and any other metrics. Paragraph 89, server module (i.e., proxy service) receives captured performance information at predetermined time intervals, at particular times each day, or on other basis (i.e., other policies); and  
8sending, by the client device, the selected set of event metrics to the proxy 9service (Paragraph 89, server module receives captured performance information).
While Letca disclosed a user-defined policy (see above), Letca did not explicitly disclose a user-defined policy configured by an end-user of the client device.
However, in an analogous art, Higgins discloses selecting, by the client device and based on a user-defined policy configured by an end-user of the client device, a set of event metrics (Paragraph 31, network monitoring is performed for end-user experience monitoring. Paragraph 44, configuration information includes rule based policies that are provided from various sources, such as user input (i.e., user defined policy). Paragraph 61, client computers allow an end-user to log in for configuration management. User’s provide configuration information, policy information, or the like to network monitoring computer. Paragraph 84, employing a web browser included with the client computer. Paragraph 87, client computers exchange (i.e., share) communications such as performance metrics with network monitoring computers (i.e., proxy service). Paragraph 113, using network monitoring computers (NMCs) to selectively capture network traffic and collect network traffic metrics for analysis (i.e., event metrics)).

One of ordinary skill in the art would have been motivated to combine the teachings of Letca with Higgins because the references involve using instrumentation to monitor web pages, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user defined policy of Higgins with the teachings of Letca in order to perform end user experience monitoring for…infrastructure optimization (Higgins, Paragraph 31).
While Letca and Higgins disclosed sending the metrics to a proxy service (Letca, Paragraph 89), Letca did not explicitly disclose wherein the proxy service provides access to the set of event metrics to one or 10more collectors registered with the proxy service.
However, in an analogous art, Lawbaugh disclosed wherein the proxy service provides access to the set of event metrics to one or 10more collectors registered with the proxy service (Paragraph 49, a client establishes a relationship with the testing service (i.e., proxy service). A client web server (i.e., collector) accesses the testing service web site to register as a client of the testing service. The testing service includes databases that store information…store statistics collected during testing, and store various different data objects and records that describe clients, tests, test runs, experiments, and other data used to conduct web site testing. The stored information is downloaded to the client web server (i.e., providing access)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Letca and Higgins with Lawbaugh because the references involve using instrumentation to monitor web pages, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the providing access to registered collectors of Lawbaugh with the teachings of Letca and Higgins in order to optimize data collection while minimizing adverse data collection impacts (Lawbaugh, Paragraph 72). 
	Regarding claims 12, 20, the limitations are substantially similar to claim 1. Claim 12 recites network interfaces, a processor, and a memory (Letca, Paragraphs 60, network interfaces. Paragraph 107, processing unit with memory). Claim 20 recites a tangible non-transitory computer readable medium (Letca, Paragraph 113, computer readable medium). Therefore, the claims are rejected under the same rationale. 
	Regarding claim 2, the limitations of claim 1 have been addressed. Letca, Higgins, and Lawbaugh disclosed:
	wherein the events comprise an AJAX or WebSocket call 2made by the webpage after being loaded by the web browser (Letca, Paragraph 46, web page invoking AJAX code. Paragraph 85, calculating metrics for AJAX scripts load time).
	Regarding claim 3, the limitations of claim 1 have been addressed. Letca, Higgins, and Lawbaugh disclosed:
	wherein the events comprise one or more page load events (Letca, Paragraph 56, script is used to capture performance information including start and ending load times).
	

Regarding claims 4, 14, the limitations of claims 1, 12, have been addressed. Letca, Higgins, and Lawbaugh disclosed:
	wherein inserting the instrumentation into the webpage data 2to collect event metrics for events associated with the webpage comprises: 3inserting a script into the webpage data, prior to the web browser loading the 4webpage data (Letca, Paragraph 31, enabling client side web application monitoring. Instrumentation code (e.g., one or more scripts) are added (i.e., inserted) to a web application page (i.e., webpage data)). The code is configured to collect and calculate web application performance/availability metrics when a web application page is rendered at the client (i.e., prior)).
	Regarding claims 5, 15, the limitations of claims 1, 12, have been addressed. Letca, Higgins, and Lawbaugh disclosed:
	further comprising:47PATENT 1210123.UCPOL 1025068-US.012receiving, at the client device, the user-defined policy from a user interface of the 3client device (Letca, Paragraph 59, a user (e.g., an operations manager or system administrator) interacts with a user interface to input a monitoring policy (i.e., user defined policy) for intercepted web applications. The user designates particular instrumentation code to be applied to particular web applications (functions or files) in any manner, including based on file extension type such as Microsoft.RTM or Silverlight.TM. Paragraph, 60, the instrumented client application code is provided to the client).
	Regarding claims 6, 16, the limitations of claims 1, 12, have been addressed. Letca, Higgins, and Lawbaugh disclosed:
	wherein the instrumentation is inserted into the webpage 2data, based on the user-defined policy (Letca, Paragraph 59, the user designates particular instrumentation code to be applied to particular web applications (functions or files) in any manner, including based on file extension type such as Microsoft.RTM or Silverlight.TM (i.e., based on the policy)).
	Regarding claim 7, the limitations of claim 1 have been addressed. Letca, Higgins, and Lawbaugh disclosed:
	wherein the user-defined policy specifies that event metrics 2for error events are to be shared with the proxy service (Letca, Paragraph 84, performance information associated with the web application and client include web application errors or one or more errors and/or failures during the execution of the application).
	Regarding claims 9, 18, the limitations of claims 1, 12, have been addressed. Letca, Higgins, and Lawbaugh disclosed:
	further comprising: 2providing, by the client device, an indication of the collected event metrics via the 3web browser (Letca, Paragraph 93, management server aggregates captured performance information and generates reports of running counters such as average response time before the aggregated data is presented (i.e., indication) to one or more users).
	Regarding claims 10, 19, the limitations of claims 1, 12, have been addressed. Letca, Higgins, and Lawbaugh disclosed:
	further comprising: 2downloading, by the client device, a browser extension for the web browser, 3wherein the browser extension performs the inserting, selecting, and sending steps (Letca, Paragraph 1, the web application may have various forms, such as a Java applet being coded in a browser supported language).
	Regarding claim 11, the limitations of claim 1 have been addressed. Letca, Higgins, and Lawbaugh disclosed:
	further comprising: 2displaying, on the client device, a popup describing the performance of the currently downloaded web page (Lawbaugh, Paragraph 70, alerting the client about patterns of usage of a device).
	For motivation, please refer to claim 1. 
	Regarding claim 13, the limitations of claim 12 have been addressed. Letca, Higgins, and Lawbaugh disclosed:
	wherein the events are selected from a group consisting 2of: an AJAX or WebSocket call made by the webpage after being loaded by the web 3browser; and one or more page load events (Letca, Paragraph 46, web page invoking AJAX code. Paragraph 85, calculating metrics for AJAX scripts load time. Paragraph 56, script is used to capture performance information including start and ending load times).
Regarding claim 17, the limitations of claim 12 have been addressed. Letca, Higgins, and Lawbaugh disclosed:
	wherein the user-defined policy specifies that event 2metrics for error events are to be shared with the proxy service or when a latency 3associated with the webpage exceeds a predefined threshold (Letca, Paragraph 84, performance information associated with the web application and client include web application errors or one or more errors and/or failures during the execution of the application).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Letca et al. (US 2012/0023487) in view of Higgins et al. (US 2020/0382529), Lawbaugh (US 2012/0265824), and Ivanyi et al. (US 2010/0269044).
	Regarding claim 8, the limitations of claim 1 have been addressed. Letca and Lawbaugh did not explicitly disclose:
	wherein the user-defined policy specifies that the event 2metrics are to be shared with the proxy service when a latency associated with the 3webpage exceeds a predefined threshold.
	However, in an analogous art, Ivanyi disclosed wherein the user-defined policy specifies that the event 2metrics are to be shared with the proxy service when a latency associated with the 3webpage exceeds a predefined threshold (Paragraph 40, assessing user experience by gathering metrics of network characteristics. The network characteristics being latency. Taking a quality of experience score and adding to it network characteristics to see if the QoE is greater than a threshold. Paragraph 51, the QoE can be measured by examining properties of packets, such as latency. Paragraph 57, the user can open the QoE measurement window and see if the computer is running well. If not, the user can trigger a different set of metrics to be measured (i.e., user defined policy). Paragraph 96, for example, a rule can be that if 10 packets are lost back to back, update the QoE score by reducing it by 30%).
	One of ordinary skill in the art would have been motivated to combine the teachings of Letca, Higgins, and Lawbaugh with Ivanyi because the references involve monitoring network activity, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the latency threshold of Ivanyi with the teachings of Letca, Higgins, and Lawbaugh in order to enhance the user experience (Ivanyi, Paragraph 6).


Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451